Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Justin K. Brask (Reg. No. 61,080) on Feb. 7, 2022.
3.	The application has been amended as follows:
Amend claims 14, 17, 23, 24 and 25, including addition, as follows:

	14. (Currently Amended)  The method of claim 11, further comprising:
	forming a first insulating layer on the substrate, wherein the first insulating layer is disposed between the first conductive layer and the substrate;
	forming a plurality of sidewall spacers over the first insulating layer and the substrate, wherein the plurality of sidewall spacers are vertically disposed on one or more sidewalls of the insulating layer, the first conductive layer, and the second conductive layer, and wherein the first insulating layer is disposed between the substrate and the plurality of sidewall spacers; and 
forming an isolation layer over the first insulating layer and the substrate, wherein the isolation layer vertically surrounds the plurality of sidewall spacers, the insulating layer, the first conductive layer, the second conductive layer, and the gate electrode.

	17. (Currently Amended) The method of claim 11, further comprising:
	forming a first dielectric surrounding each of the first and second interconnects, wherein the first dielectric is surrounded by the workfunction metal of the gate electrode;
	forming a transition layer disposed between the first dielectric and each of the first and second interconnects; and
	forming a second dielectric disposed on the outer sidewalls of the workfunction metal of the gate electrode, wherein the second dielectric includes a surface that is parallel to a surface of the substrate.

	23. (Currently Amended) The memory device of claim 21, further comprising: 
	a first insulating layer on the semiconductor substrate, wherein the first insulating layer is disposed between the first conductive layer and the semiconductor substrate; 
	a plurality of sidewall spacers of the stacked transistors over the first insulating layer and the semiconductor substrate, wherein the plurality of sidewall spacers are vertically disposed on one or more sidewalls of the insulating layer, the first conductive layer, and the second conductive layer of the stacked transistors, and wherein the first insulating layer is disposed between the semiconductor substrate and the plurality of sidewall spacers; and 
s, and wherein the isolation layer is a dielectric.
	24. (Currently Amended) The memory device of claim 21, wherein the first and second conductive layers of the stacked transistors an EPI layer, a metal layer, or a doped-semiconductor layer, wherein the first and second interconnects of the stacked transistor include one or more MOS interconnects, wherein the FinFET interconnects, nanowire interconnects, or nanoribbon interconnects, and wherein the first and second interconnects of the stacked transistor include square interconnects, rectangular interconnects, oval interconnects, circular interconnects, elongated interconnects, or hourglass- shaped interconnects.

	25. (Currently Amended) The memory device of claim 21, further comprising:
	a first dielectric of the stacked transistors surrounding each of the first and second interconnects of the stacked transistors, wherein the first dielectric of the stacked transistors is surrounded by the workfunction metal of the gate electrode of the stacked transistors;
	a transition layer of the stacked transistors disposed between the first dielectric and each of the first and second interconnects of the stacked transistors; and
	a second dielectric of the stacked transistors disposed on the outer sidewalls of the workfunction metal of the gate electrode of the stacked transistors, wherein the second dielectric of the stacked transistors includes a surface that is parallel to a s include a high-k dielectric material.

Allowable Subject Matter
4.	Claims 1-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	In re claims 1, 11 and 21, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0172828.  The improvement comprises that the first transistor layer is in a first conductive layer; the second transistor layer is in a second conductive layer; an insulating layer is on the first conductive layer; the first transistor having a plurality of first interconnects and the second transistor having a plurality of second interconnects; and workfunction metal of the gate electrode surrounds the plurality of first interconnects and the plurality of second interconnects. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 7, 2022



/HSIEN MING LEE/